Exhibit 10.1

 

MANAGEMENT AGREEMENT

 

This MANAGEMENT AGREEMENT (the “Agreement”) dated as of November 19, 2004 is
made by and between Robotic Vision Systems, Inc. and Auto Image ID, Inc.
(collectively the “Debtors”) and Marotta Gund Budd & Dzera, LLC (the “Manager”),
a New Jersey limited liability corporation.

 

RECITALS

 

WHEREAS, the Debtors have filed petitions for the commencement of proceedings
under chapter 11 of the U.S. Bankruptcy Code; and

 

WHEREAS, the Manager has substantial experience and expertise assisting Debtors
in chapter 11 proceedings with the myriad of financial, operational, legal and
other activities required to effectuate a swift and orderly recapitalization
under chapter 11;

 

WHEREAS, the Debtors desire to engage Manager to provide various services to the
Debtor in connection with their chapter 11 proceedings, and Manager desires to
accept such engagement, all in accordance with the terms and conditions set
forth more fully in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and for other good a valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound
hereby, do hereby agree as follows:

 

1. Engagement. The Debtors hereby engage the Manager as an independent
contractor to the Debtors, and the Manager hereby accepts such engagement, on
the terms and conditions set forth in this Agreement subject only to Bankruptcy
court approval. The Debtors are hereby acquiring from the Manager the services
of J. Richard Budd III (“Budd”) and Fred Van Alstyne (“Van Alstyne”), as well as
such additional professionals, including Stephen Marotta (“Marotta”) that may be
subsequently identified, as set forth below. All compensation for the services
and actions of Budd, Van Alstyne, and the Manager’s other professionals,
including Marotta that may perform services on the Debtors’ behalf under this
Agreement, will be paid by the Debtors directly to the Manager.

 

2. Duties.

 

(a) The Debtors represent to the Manager that the Debtors’ Boards of Directors
(individually and collectively, the “Board”) have duly approved the retention of
the Manager and approved the terms of this Agreement, including the appointment
of Budd as the Chief Restructuring Officer (“CRO”) of the Debtors and Van
Alstyne as the Chief Financial Officer. The Manager will assign (i) Budd to
serve as CRO of the Debtors (ii) Van Alstyne to serve as CFO of the Debtors and
(iii) Marotta to act in various managerial capacities as may be



--------------------------------------------------------------------------------

necessary to support Budd and Van Alstyne in the performance of duties as CRO
and CFO, and (iii) such additional personnel of the Manager to act in various
managerial capacities as may be necessary to carry out the services required of
the Manager under this Agreement.

 

(b) Subject to any delegation of authority issued by Pat V. Costa (the “CEO”)
Chief Executive Officer of the debtors, Budd (in his role as Chief Restructuring
Officer) and Van Alstyne (in his role as Chief Financial Officer) shall be
authorized to make decisions with respect to delegated aspects of the management
and operation of the Debtors’ business including, without limitation,
organization, human resources, marketing, sales, logistics, finance,
administration, and oversight of the Bankruptcy process (including, but not
limited to, Bankruptcy court reporting requirements, filing of Statement of
Affairs, Schedule of Assets and Liabilities, a Plan of Reorganization,
Disclosure Statement, claims management, managing outside professionals and such
other areas as they may identify), in such manner as Budd and Van Alstyne deems
necessary or appropriate consistent with the business judgment rule, subject
only to prior approvals and governance by the CEO and the Board in accordance
with the Debtors’ charter, bylaws and legal obligations, and the Bankruptcy
court. The Manager, as well as any individual thereof, including without
limitation Budd, Van Alstyne, and Marotta, shall report to and serve at the
pleasure of the CEO, who may suspend or terminate the Manager’s or any
individual’s relationship with the Debtors for any reason.

 

(c) The Manager shall cause Budd and Van Alstyne to devote substantial business
time to the performance of services for the Debtors hereunder on behalf of the
Manager, and shall cause other professionals of the Manager, including Marotta
to devote such time as may be necessary and appropriate for the performance of
Manager’s obligations under this Agreement. However, there are no minimum
hourly, daily or weekly time requirements.

 

(d) In undertaking to provide the services set forth herein, the Manager does
not guarantee or otherwise provide any assurances that it will succeed in
improving the Debtors’ operational and financial health and stability or that
there will be a successful reorganization under the Chapter 11 proceeding. The
Debtors’ obligation to pay the Manager’s compensation and reimbursement of
expenses (as specified below under Section 4(a) and Section 4(b), respectively)
shall not be conditioned upon any particular results being achieved by the
Manager but only final Bankruptcy court approval at the conclusion of this
engagement.

 

(e) In view of their current liquidity constraints as well as other pressures
caused by their financial condition, the Debtors acknowledge that Budd and Van
Alstyne, and the Manager’s other professionals, including Marotta, may be
required to make decisions quickly with respect to extraordinary measures.
Consequently, the depth of their analysis of the information on which their
decisions will be based may be limited in some respects due to the availability
of information, time constraints and other factors. Moreover, each of Budd and
Van Alstyne, and the Manager’s other professionals, including Marotta shall be
entitled, in performing their duties hereunder on behalf of the Manager, to rely
on information disclosed or supplied to them by the Debtors’ officers, employees
and representatives without verification or warranty of accuracy or validity,
provided that any such reliance is premised on a good faith belief as to the
accuracy or validity of such information after making such inquiries as are
appropriate under the circumstances.



--------------------------------------------------------------------------------

(f) Budd and Van Alstyne, and the Manager’s other professionals, including
Marotta, shall keep the Debtors’ CEO, the Board and such other corporate
officers of the Debtors as may be appropriate under the circumstances, fully
apprised of their findings, plans and activities. The Company understands that
Budd and Van Alstyne will communicate with the Debtors’ creditors and their
respective professionals as to the status of operations and the Debtors’
restructuring plans.

 

3. Term. The term of the Manager’s engagement hereunder (the “Term”) shall
commence on the date the Manager’s application for retention is approved, nunc
pro tunc to the date of filing for protection under Chapter 11, if such approval
is granted by the Bankruptcy Court, and shall continue from month-to-month
thereafter until such time as a Plan of Reorganization is confirmed, unless
earlier terminated as provided herein. This engagement may be terminated at any
time by either the Debtors or the Manager upon providing 30 days prior written
notice thereof to the other party. However, such termination shall not affect
the Debtors’ obligation to pay the Manager for fees and expenses that have
accrued prior to and through the termination date.

 

4. Compensation. The Manager’s compensation hereunder (the “Compensation”) shall
consist of the following:

 

(a) Subject to the prior approval of the Bankruptcy Court, on November 22nd a
flat fee of One Hundred Thousand Dollars ($100,000.00) (the “First Months
Services Fee”).

 

(b) Subject to the prior approval of the Bankruptcy Court, on December 16th a
flat fee of One Hundred Fifty Thousand Dollars ($150,000.00) per month (the
“Services Fee”), payable as set forth below, payable as set forth below, which
amount shall be reviewed by the parties on a periodic basis, commencing not
later than ninety (120) days following the effective date of this Agreement, to
determine whether a downward adjustment of the Services Fee may be appropriate
based on the scope, nature and extent of the services actually being rendered by
the Manager at that time.

 

(c) Reimbursement of the Manager’s reasonable and necessary out-of-pocket
expenses including, but not limited to, the actual costs of travel, lodging,
meals and other expenses directly relating to the performance of Manager’s
obligations under the terms of this Agreement.

 

The Debtors shall pay to the Manager (i) the Services Fee set forth in Section
4(a) above on the seventeenth (19th) day of each month in advance of rendering
such services and (ii) the Expenses set forth in Section 4(b) above based upon
the submission of monthly invoices to be rendered during the Term. All amounts
due are payable upon receipt by the Debtors, via wire transfer directly to the
Manager’s bank account as follows:

 

BANK:    Chase Manhattan Bank      865 Bloomfield Avenue      West Caldwell, NJ
07006 ABA No.:    021000021



--------------------------------------------------------------------------------

Account Name:    Marotta Gund Budd & Dzera, LLC Account No.:    543500239865

 

5. Confidentiality .

 

(a) Budd, Van Alstyne and the Manager’s other professionals, including Marotta
each agree to treat any information received from the Debtors or its
representatives with utmost confidentiality, and except as provided in this
Agreement, will not publish, distribute or disclose in any manner any
information developed by or received from the Debtors or its representatives
without the Debtors’ prior approval. Such approval shall not be unreasonably
withheld. The Debtors’ approval is not needed if either (i) the information
sought is required to be disclosed by an order binding on the Manager, issued by
a court having competent jurisdiction over the Manager (unless such order
specifies that the information to be disclosed is to be placed under seal), or
(ii) such information is otherwise publicly available.

 

6. Representations and Warranties.

 

As an inducement to the Manager to enter into this Agreement, the Debtors
represent and warrant to the Manager the following:

 

(a) Except as otherwise disclosed to Manager prior to the time of this
Agreement, RVSI is a corporation duly organized and validly existing under the
laws of the jurisdiction in which it was organized and have all requisite
corporate powers to enter into this Agreement.

 

(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated herein or therein nor compliance by the Debtors
with any of the provisions hereof or thereof will: (i) violate any order, writ,
injunction, decree, law, statute, rule or regulation applicable to it; or (ii)
require the consent, approval, permission or other authorization of, or
qualification or filing with or notice to, any court, arbitrator or other
tribunal or any governmental, administrative, regulatory or self-regulatory
agency or any other third party other than the notification and approval
requirements under a chapter 11 proceeding.

 

(c) This Agreement has been duly authorized, executed and delivered by the
Debtors and constitutes a legal, valid and binding agreement of the Debtors,
enforceable in accordance with its terms.

 

(d) To the actual knowledge of the Debtors, without inquiry or investigation,
the Debtors are not aware of any document or written statement regarding the
Debtors furnished to the Manager by any member of senior management of the
Debtors which contained, when made, any untrue statement of a material fact or
omitted to state a fact necessary to make the statements made therein, in light
of the circumstance under which they were made, not misleading, excluding: (i)
statements which the Manager believes or has reason to believe, as of the date
hereof, are inaccurate; and (ii) financial projections. To the actual knowledge
of the Debtors, without inquiry or investigation, the Debtors are not aware of
any fact that materially and adversely affects the business, operations,
affairs, conditions, prospects or properties of the Debtors that has not been
communicated to or known by the Manager prior to the date hereof. For purposes
of this Agreement, the actual knowledge of the Debtors shall mean the actual
knowledge of an officer or Board member of the Debtors.



--------------------------------------------------------------------------------

7. Insurance. Promptly upon execution of this Agreement, the Debtors shall cause
its insurance broker to add Budd and Van Alstyne to their existing Officers &
Directors insurance Policy (“D&O” policy) and to send copies of all
documentation and other communications regarding the Debtors D&O policy,
including, without limitation, any renewal or cancellation thereof, to the
attention of Budd and Van Alstyne. Upon any cancellation or non- renewal of the
D&O policy, the Debtors shall exercise their rights to extend the claim period
under such policy for a one-year “discovery period” (the “Tail Coverage”) and
shall exercise such rights and pay such premiums required thereunder; provided,
however, that in lieu of purchasing Tail Coverage under the D&O policy, Debtors
shall have the right to provide Budd and Van Alstyne with substitute coverage
under a different D&O or similar policy or policies so long as the provisions of
that policy or policies provide Tail Coverage reasonably equivalent to the Tail
Coverage that Budd and Van Alstyne would have received under the D&O policy that
is being cancelled or allowed to lapse.

 

8. Independent Contractor. The parties intend that the Manager shall render
services hereunder as an independent contractor, and nothing herein shall be
construed to be inconsistent with this relationship or status. The Manager shall
not be entitled to any benefits paid by the Debtors to their employees. The
Manager shall be solely responsible for any tax consequences applicable to the
Manager by reason of this Agreement and the relationship established hereunder,
and the Debtors shall not be responsible for the payment of any federal, state
or local taxes or contributions imposed under any employment insurance, social
security, income tax or other tax law or regulation with respect to the
Manager’s performance of management services hereunder. The parties agree that,
subject to the terms and provisions of this Agreement, the Manager may perform
any duties hereunder and set the Manager’s own work schedule without day-to-day
supervision by the Debtors.

 

9. Conflicts. The Manager confirms that none of the principals or professional
staff of the Manager has any financial interest or business connection with the
Debtors and the Manager has no conflicts in connection with this Agreement other
than the disclosable relationships listed in schedule 1 of this Agreement.

 

10. Amendments. Any amendment to this Agreement shall be made in writing and
signed by the parties hereto and subject to Bankruptcy court approval.

 

11. Enforceability. If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be.

 

12. Construction. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of New Jersey.



--------------------------------------------------------------------------------

13. Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written
instrument delivered in person or duly sent by certified mail, postage prepaid;
by an overnight delivery service, charges prepaid; or by confirmed telecopy;
addressed to such party at the address set forth below (or to such other address
as may hereafter be designated in writing as set forth in this Agreement):

 

If to the Debtors, to:

 

Robotic Vision Systems, Inc.

486 Amherst Street

Nashua, NH 03063

Attention: Pat Costa

 

If to the Manager, to:

 

Marotta Gund Budd & Dzera, LLC

360 Lexington Avenue

Third Floor

New York, NY 10017

Attention: J. Richard Budd

 

Any party may from time-to-time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.

 

14. Waivers. No claim or right arising out of a breach or default under this
Agreement shall be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or his or its duly authorized agent. A
waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

Robotic Vision Systems, Inc., on behalf of itself and As agent for each of its
subsidiaries By:  

/s/ Pat V. Costa

--------------------------------------------------------------------------------

Title:  

Chaiman, President and

Chief Executive Officer

Marotta Gund Budd & Dzera, LLC By:  

/s/ J. Richard Budd

--------------------------------------------------------------------------------

Title:   Principal